Broyles, C. J.
1. The alleged newly discovered evidence is cumulative and impeaching and is not of such a character as would probably cause a different verdict upon another trial. Eurthermore, the affidavits in support of the witness upon whose newly discovered evidence a new trial is sought are defective in that they fail to give tlie names of 'his associates. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
2. The verdict was authorized by the evidence and the denial of a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

J. W. Bloodworth, M. Kunz, for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.